ORDER
The Regional Director’s and Amicus Curiae’s request for publication of the memorandum disposition filed in this case is hereby GRANTED. The memorandum disposition filed on March 17, 2009, is WITHDRAWN. A superseding opinion will be filed at a later date. The pending petitions for panel rehearing and rehearing en banc are dismissed as moot. The parties may file new petitions as to the superseding opinion after it is filed, pursuant to the Federal Rules of Appellate Procedure.
IT IS SO ORDERED.